Title: To Thomas Jefferson from Matthew Nimmo, 23 January 1807
From: Nimmo, Matthew
To: Jefferson, Thomas


                                                
                            Sir,
                            Cincinnati 23 January 1807.
                        

                        On the 28th. Novemr. last I communicated to you some particulars respecting Col. Burr’s expedition, in which John Smith was considerably implicated.   Since that letter you have no doubt heard of the resolution unanimously agreed to by both houses of our State Legislature, which tends in no small degree to confirm the information there given. In consequence of that resolution Mr. Smith at last determined to repair to Washington, and attend to the duties of his office. A few days previous to his departure, I was requested to take the deposition of Capt. James Calwell, a citizen of this county, relative to some information he could give respecting the above mentioned expedition. Before I had taken this deposition Mr. Smith called on me and expressed an earnest desire to see it; to which I consented and within a few minutes after I had taken it I shewed it to Mr. Smith, who upon reading the same, denied that part which went indirectly to implicate him, in Burr’s confedracy. That you may be the more enabled to judge how far the implication of Mr. Smith in that deposition goes, I have enclosed you a copy thereof, and should you wish to have the original it shall be furnished you with cheerfulness. Mr. Smith on the evening of the day in which the deposition was taken, called at my house, and requested me to take his own, and his sons depositions, and upon his informing me that he preferred leaving this place for Washington the succeeding day I thought it would be an act of justice and candour to inform him of that part of my letter to you, which related to him and his sons. At his special request I furnished him with a copy thereof. After those depositions were taken he requested me to examine his Bills of Lading, and the Book in which he kept enteries, of the different cargoes he had shipped from this place during the last few months. In compliance with his request, I did so, and found nearly all the shipments were consigned to the house of Meeker, Williamson & Co of New Orleans. It may be proper here to observe that General Dayton is a partner in the house of Meeker & Co, & that he is supposed to be a decided partizan of Col. Burr. This is generally believed here, and the Newspapers of the Atlantic states confirmed this belief. In my letter to you Dayton appeared to be considerably implicated. It will remain hereafter to be shewn whether the provisions consigned as aforesaid, have not been applied for the use of Col. Burr, and although this may not be the case with the whole of the provisions, I do suspect, from the large quantity sent from this place by Mr Smith, amounting to near 20.000 dollars there will be a surplus, after the army of the U States has been supplied. 
                  You have also herein enclosed, a copy of Mr. Smith’s deposition, and the interrogataries put to his son Ambrose, with the answers thereto. From Mr. Smith’s deposition it appears he did consent his two sons should accompany Col. Burr; but he alledges that he understood the object of Burr to be, the establishment of a settlement on the lands on Washita, lately the property of Baron Bastrop. It is worthy of remark, that those lands are composed of barren wilds, likely, in all human probability, never to be inhabitated, but by the savage beasts of the desert. It will also appear that at the time Mr. Smith assented to Burr’s proposition, the public mind had been considerably alarmed at the movements of the latter gentleman, and did not fail to ascribe to him motives far different from what Mr. Smith says he believed to govern him. While Colonel Burr was in Cincinnati, he constantly resided at Mr. Smiths; which circumstance, added to others, occasioned no small suspicion of their treasonable connecion.
                  From the answers of Ambrose Smith it would seem his father had no knowledge of his journey to Belle Pre’ and Marietta:—But it is a matter of public notoriety that it was in consequence of that journey the flotilla of Comfort Tyler escaped being seized by Colonel Meigs. Mr. Smith as he says, incautiously, revealed the name of the person who employed his son to go to Belle Pre’, and he afterwards resquested me not to mention it again. I do not conceive myself bound by that request to conceal the name, should you think proper to demand it. His son, upon being interrogated on this point, positively refused to give an answer. That the escape of Tylers flotilla was affected by the agency of Ambrose Smith is not a belief confined to myself. It is well known to Governor Tiffin, to almost every Member of both houses of our Legislature, and to other respectable characters.
                  The day after I had taken Mr Smith’s deposition, and furnished him with a copy, I received from him an angry, impertinent, letter, imperiously requiring me, to give up the name of the person, from whom I received the information communicated to you in my letter of the 28th November. This appeared the more strange, as I had, previous to furnishing him with the extract of that part, relating to himself, informed him, that I neither could, nor would, give up my author, till legally required so to do. To shew Mr Smith’s deep rooted hostility to the present administration, I shall give, from his letter, the following presumptuous philipick against the government.   “I lament that in a free government like ours, we have so many detestable spies and secret informers, and it is the more to be lamented, when we see those  basest of all human characters, encouraged, secreted, and protected by the  public functionaries. How long, sir, is the peace & tranquillity of this country to be preserved in such hands”. It can be hardly credited that such should be the language of a Senator of the United States, and from the republican State of Ohio: but such is the fact, and the original letter, with the original depositions, confirming the same, are at your service.
                  Since his departure from this place, and conformable to a previous arrangement, made between Mr. Smith and his aristocratic friends, a sham meeting of the citizens has been called, to express, what they have the assurance to publish as, the general opinion prevailing here. This meeting shews the wretched expedients which men are to obliged to have recourse to, in a bad cause—it was the dernier resort of an expiring faction in this town. Although the meeting was composed of such as were conceived much attached to the interest of Mr Smith, and consisted of not more than fifty individuals, yet strange to relate, no more than one fourth signified their approbation of the resolutions, with which they have, doubtless, furnished you a copy, and which they falsely affirm to be the sentiments of a large number of the most respectable citizens of this Town. The fact is as I have stated it, and the enclosed certificate from men of honour, and respectability, indubitably establish the point:
                  I do not wish to be thought the personal enemy of John Smith; it was a duty I owed the administration to communicate the intelligence I did, without regarding who were thereby implicated. I did it without hope of reward, and I shall never be deterred from my duty by the fear of punishment. Mr. Smith’s fortune, and his expiring interest, may be employed to ruin my fame, but no consideration shall make me forget the allegiance I owe the government which protects me. He has leagued with my enemies, and procured papers, calculated to effect my disgrace, and were it not in my power fully to   explain the business, he would certainly accomplish his object. In a few months, such explanations, accompanied with proper documents, shall be given. But it is not on such slender grounds I wish to establish my fame. I build my character on more stable foundations. During a residence here of seven years, I defy those, with whom I have had dealings, to produce any charge detrimental to my honour. I sincerely lament that in attempting to establish his political fame, Mr Smith could fall on no other plan than attempting to ruin mine. 
                  I am, Sir, with the highest respect, Your mo. obedt. hble. servt.
                        
                            Matthew Nimmo.
                        
                    
                     P.S. Since writing the above I understand a general meeting of the citizens has been called to signify their opinion of Mr. Smith’s conduct. this will therefore preclude the necessity of the certificates above alluded to.
                  
               